Citation Nr: 1444507	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to February 29, 2008 for the grant of a separate 20 percent rating for instability of the left knee.

2.  Entitlement to a temporary total evaluation prior to September 28, 2009 due to left knee surgery.

(The Board notes that the appellant's appeal for waiver of recovery of an overpayment is addressed in a separate decision of the Board issued this date under docket number 11-30 362.)


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to September 1979.  He died in April 2011.  The appellant is the Veteran's mother and she has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the appellant's claim.


FINDINGS OF FACT

1.  The Veteran's treatment records of the left knee dated prior to February 29, 2008 show frequent treatment for left knee pain, but indicate that the Veteran did not have instability of the left knee.

2.  The Veteran was admitted to a VA hospital for a left knee total replacement on September 28, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 29, 2008 for the grant of a separate 20 percent rating for instability of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to September 28, 2009 for a temporary total evaluation due to a total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.29, 4.30, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of his death, the Veteran had perfected an appeal of entitlement to an earlier effective date for a separate compensable rating for instability of the left knee, and an appeal of entitlement to a temporary total evaluation prior to September 28, 2009 due to left knee surgery.  

When a Veteran has claims pending at the time of his death, his survivor may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

In this case, the Veteran died in April 2011.  In August 2014 the RO informed the appellant that she has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013). 

The earlier effective date issues on appeal arise from the disagreement with the assignment of an effective date following the grant of a separate evaluation for left knee instability and following the award of a temporary total evaluation based on a left knee total replacement.  Courts have held that once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed. 

Left Knee Instability

A December 1981 rating decision granted the Veteran service connection and a 10 percent rating for synovitis, status post arthrotomy of the left knee.  An October 2000 rating decision denied a claim for an increased rating for the Veteran's left knee disability.  The Veteran did not appeal the October 2000 decision and no new and material evidence was submitted within a year of that decision.  Accordingly the October 2000 rating decision became final.  

Subsequent to the final October 2000 rating decision, a claim for an increased rating for the left knee disability was first received from the Veteran on December 19, 2006.  The RO issued a March 2007 rating decision denying an increased rating which the Veteran did not appeal.  In a January 2008 rating decision the RO again denied the Veteran's claim for an increased rating for his left knee disability.  The Veteran continued to write to the RO requesting an increased rating and the Veteran was provided a VA examination of the left knee in April 2008.  Due to the April 2008 VA examination report of the left knee being new and material evidence received within a year, the January 2008 rating decision denial of an increased rating did not become final.  

On February 29, 2008 the VA received a letter from the Veteran requesting an increased rating for his left knee disability.  A November 2008 rating decision granted the Veteran a separate 20 percent rating for instability of the left knee effective from February 29, 2008.  A January 2009 letter from the Veteran was interpreted to be a request for an earlier effective date for the separate 20 percent rating for left knee instability.  In the March 2009 rating decision on appeal the RO denied the Veteran's claim for an effective date prior to February 29, 2008 for the award of a separate compensable rating for instability of the left knee.  The Veteran appealed.  

Although the March 2009 rating decision on appeal phrased the Veteran's claim as entitlement to an earlier effective date for service connection for instability of the left knee, the Board notes that service connection was already in effect for all left knee disability present.  Consequently, this is actually a claim for an earlier effective date for a separate compensable rating for the Veteran's left knee disability, that is, it is a claim for an earlier effective date for an increased rating.  

Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The Board finds that the date of receipt of the Veteran's claim for an increased rating for his left knee disability was August 7, 2007.  This is the first communication from the Veteran discussing his left knee subsequent to the March 2007 unappealed rating decision which denied an increased rating for the left knee.  As the Veteran did not assert disagreement with the rating decision but rather indicated that he wished to file for an increased rating, the document is not a notice of disagreement.  As explained above, the January 2008 rating decision which denied an increased rating for the left knee disability did not become final. 

A review of the evidence of record reveals that instability was first factually ascertainable on April 23, 2008, the date of the examination on which instability was found.  The evidence does not show that the Veteran had instability of the left knee prior to the February 29, 2008 effective date currently assigned for a separate 20 percent rating for instability of the left knee.  An August 2007 VA outpatient report notes that the Veteran had no locking or giving way of the left knee.  Although the Veteran reported that his left knee symptoms included giving way when examined by VA in September 2007, the examiner found that there was no laxity of the left knee.  Furthermore, a November 2007 VA outpatient record notes that Lachman's test was negative.  While the Veteran is competent to report a symptom of giving way, the medical evidence showing that the Veteran did have laxity is more probative as the clinicians specifically examined the Veteran for laxity and found none was present. 

It is also noted that there was no report of VA examination or hospitalization or evidence from a private physician or competent statement from a layman prior to February 29, 2008 showing that the Veteran had laxity which could be considered an informal claim pursuant to 38 C.F.R. § 3.157.  Accordingly, the date of claim was August 7, 2007, the Veteran further requested an increased rating on February 29, 2008, and the date entitlement arose was April 23, 2008.  As instability of the left knee was not shown prior to the currently assigned effective date of February 29, 2008, entitlement did not arise prior to that date and the Veteran is not entitled to an effective date prior to February 29, 2008, for the grant of a separate 20 percent rating for instability of the left knee.  38 C.F.R. § 3.400(o).

Left Knee Temporary Total Rating

The Veteran seeks an effective date prior to September 28, 2009 for the temporary total rating that was assigned for his left knee replacement.  

The record reveals that the Veteran was admitted to a VA hospital on September 28, 2009 where he underwent a total left knee replacement.  The November 2009 rating decision on appeal granted the Veteran a 100 percent rating for his service connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective from September 28, 2009.  Diagnostic Code 5055 provides for a temporary 100 percent rating for a year following implantation of the prosthesis. 

The Board notes that Diagnostic Code 5055 provides no provision for assignment of a 100 percent rating prior to implantation of the prosthesis.  The Board has also considered 38 C.F.R. §§ 4.29 and 4.30 which provide for temporary total ratings for hospital treatment and for convalescence.  However, these regulations do not provide the Veteran an avenue for obtaining a temporary total rating prior to September 28, 2009 because they do not provide for assignment of a temporary total rating prior to the hospital or surgical treatment.  

A review of the Veteran's November 2010 substantive appeal indicates that the Veteran reported that he first had left knee surgery in August 1979.  The Veteran asserted that he should be awarded a 100 percent rating effective from his left knee surgery in 1979.  

The Board notes that the Veteran has had service connection in effect for his left knee disability since October 1981.  He is not entitled to VA compensation for his left knee prior to that date.  Consequently, VA may not pay compensation for any left knee disability or surgery of the left knee which occurred in 1979.  

As shown above, the Veteran is not entitled to a temporary total rating for his September 2009 left knee surgery under any VA law or regulation prior to September 28, 2009.  Accordingly, his claim for an effective date prior to September 28, 2009 for a temporary total rating due to left knee surgery must be denied.


ORDER

Entitlement to an effective date prior to February 29, 2008 for the grant of a separate 20 percent rating for instability of the left knee is denied.

Entitlement to a temporary total evaluation prior to September 28, 2009 due to left knee surgery is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


